DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed July 28, 2021 has been entered.  Claims 1-20 remain pending in the application.  Claims 10-16 remain withdrawn from consideration.  The previous objections to claims 1-9 and 17-19 are withdrawn in light of applicant's amendment to claims 1, 17 and 18.  The previous 35 USC 112 rejections of claims 1-9 and 17-19 are withdrawn in light of applicant’s amendment to claims 1 and 17.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening area of the one portion of the second non-return valve being smaller than an opening area of the other opening portion of the first non-return valve, as recited in claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 17-19 are objected to because of the following informalities:  
In claim 17 line 24, “exterior, wherein” should be changed to --exterior, and wherein-- to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 20 recites the limitation "the other flow channel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the another flow channel-- as recited in the amendment to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-9, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2015/0275929 to Tsutsui.
Referring to claims 1- 9 and 20, Tsutsui teaches a hydraulic cylinder device comprising:
a pump (20) that discharges hydraulic fluid (Fig. 2; paragraph [0033]);
a valve body (51c) that is disposed so as to partition an inside of a chamber, into which the hydraulic fluid discharged from the pump (20) flows (via 71b), into chambers so that when pressure in one chamber of the chambers on one side of the valve body (51c) is higher than pressure in the other chamber on the other side of the valve body (51c), the valve body (51c) moves from the one side toward the other side (Figures 9 and 10, annotated below; paragraph [0056]); and
a non-retum valve (51e) that includes a movable member (51p, 51q), an elastic member (51r) and a support member (51o), the movable member (51p, 51q) that moves to open and close one opening portion (51u) that is an opening portion on the one chamber side in a case (22) that forms a flow channel from the one chamber toward an exterior (71A) of the chamber, the elastic member (51r) that gives force to the movable member (51p, 51q) in a direction to close the one opening portion (51u), the elastic member (51r) that has one end portion supported by the movable member (51p, 51q), the support member (51o) that is disposed to close an opening portion on the exterior side in the case (22) to support the other end portion of the elastic member (51r), the support member (51o) that has a through hole (22e) that serves as a throttle of the flow channel from the one chamber toward the exterior (71A) (Figures 9-11, Figures 9 and 10 annotated below; paragraphs [0103]-[0110]),

wherein the another flow channel is a channel connected to the other chamber or a channel formed between the other chamber and the through hole (it is both) (Figures 9-11, Figures 9 and 10 annotated below; paragraphs [0056]-[0058]),
wherein the elastic member (51r) is a coil spring; the support member (51o) has a recess which sinks from an end face on the one chamber side, and in which the other end portion of the coil spring (51r) is disposed; and the through hole (22e) of the support member (51o) makes communication between an interior of the recess and the exterior (71A) (Figures 9 and 10, annotated below; paragraphs [0103]-[0110]),
wherein an edge of the recess has an internal diameter gradually smaller from the one chamber side toward the exterior side (Figures 9 and 10 annotated below),
wherein the support member (51o) has a protruding portion that protrudes toward the exterior side from an end face on the exterior side in the case (22) and that is inserted into a hole (82) provided in a mounted member (81) where the hydraulic cylinder device is mounted (pump housing 81 and cylinder 11 are formed as a single piece mounted at the bottom via lug 11a, as shown in Fig. 2) (Figures 1, 2, 9 and 10, Fig. 10 annotated below; paragraphs [0103]-[0110]), and
wherein an external diameter of the protruding portion in a radial direction of the through hole is smaller on the exterior side than on the one chamber side (Figures 9 and 10 annotated below).
[AltContent: arrow][AltContent: textbox (Other Chamber )][AltContent: arrow][AltContent: textbox (Edge of Recess )][AltContent: textbox (One Chamber )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Another Flow Channel )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flow Channel)][AltContent: textbox (External Diameter on the One Chamber Side )][AltContent: arrow][AltContent: textbox (Movable Member )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Valve Body )][AltContent: textbox (One Opening Portion )][AltContent: textbox (One Chamber Side )][AltContent: arrow][AltContent: textbox (End Face )][AltContent: textbox (Support Member )][AltContent: textbox (Elastic Member )][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Protruding Portion )][AltContent: textbox (External Diameter on Exterior Side )][AltContent: arrow]
    PNG
    media_image1.png
    323
    164
    media_image1.png
    Greyscale

[AltContent: textbox (Through Hole )][AltContent: textbox (Flow Channel )][AltContent: textbox (Exterior Side )]


Annotation of Tsutsui Figure 9.


[AltContent: arrow][AltContent: textbox (Exterior Side )][AltContent: arrow][AltContent: textbox (Protruding Portion )][AltContent: arrow][AltContent: textbox (Opening Portion )][AltContent: textbox (External Diameter on the One Chamber Side )][AltContent: textbox (External Diameter on Exterior Side )][AltContent: arrow][AltContent: arrow][AltContent: textbox (End Face )][AltContent: arrow][AltContent: arrow][AltContent: textbox (One Chamber Side )][AltContent: textbox (Edge of Recess )][AltContent: arrow]
    PNG
    media_image2.png
    318
    336
    media_image2.png
    Greyscale


Annotation of Tsutsui Figure 10.
Referring to claims 17 and 18, Tsutsui teaches a hydraulic cylinder device comprising:
a pump (20) that discharges hydraulic fluid (Fig. 2; paragraph [0033]);
a valve body (51c) that is disposed so as to partition an inside of a chamber, into which the hydraulic fluid discharged from the pump (20) flows (via 71b), into chambers so that when pressure in one chamber of the chambers on one side of the valve body (51c) is higher than pressure in the other chamber on the other side of the valve body (51c), the valve body (51c) moves from the one side toward the other side (Figures 9 and 10 annotated above; paragraph [0056]);
a first non-retum valve (51e) that is closed when pressure in a first chamber (Y1) of a cylinder (11) is higher than pressure in the other chamber (Y2), and that is open when the pressure in the other chamber (Y2) is higher than the pressure in the first chamber (Y1) and when the valve body (51c, 52c) has moved to the other side (Figures 5, 9 and 10, Figures 9 and 10 annotated above; paragraphs [0103]-[0110]); and
a second non-retum valve (52e) that is closed when pressure in a second chamber (Y2) of the cylinder (11) is higher than pressure in the one chamber (Y1), and that is open when the pressure in the one chamber (Y1) is higher than the pressure in the second chamber (Y2) and when the valve body (51c, 52c) has moved to the one side (Figures 5, 9 and 10, Figures 9 and 10 annotated above; paragraphs [0103]-[0110]); 
wherein the second non-return valve (52e) includes a second movable member (52p, 52q), a second elastic member (52r) and a second support member (52o), the second movable member (52p, 52q) that moves to open and close one opening portion 
wherein a sectional area of a flow channel in the through hole is smaller than a sectional area of another flow channel formed in the valve body (51c) (Figures 9 and 10 annotated above, wherein dotted lines have been added to show the relative sizes of the through hole and the another flow channel; paragraphs [0056]-[0058]), 
wherein the first non-return valve (51e) includes a first movable member (51p, 51q), a first elastic member (51r) and a first support member (51o), the first movable member (51p, 51q) that moves to open and close the other opening portion (51u) that is an opening portion on the other chamber side in a first case (portion of 22 which surrounds 51e) that forms a flow channel from the other chamber toward the exterior of the chamber (71A), the first elastic member (51r) that gives force to the first movable member (51p, 51q) in a direction to close the other opening portion (51u), the first elastic member (51r) that has one end portion supported by the first movable member .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2015/0275929 to Tsutsui, as evidenced by U. S. Patent 5,144,801 to Scanderbeg.
Tsutsui teaches all the limitations of claim 18, as detailed above, but is silent as the sizes of the one opening portions of the first and second non-return valves.  As evidenced by Scanderbeg, the size of the opening portions effect the resulting flow there through (col. 6 lines 18-20) and are therefore a result effective variable.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make an opening area of the one opening portion of the second non-return valve is smaller than an opening area of the other opening portion of the first non-return valve, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed on July 28, 2021have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection. 

Applicant argues that “the sectional area of the alleged through hole 22e is by no means small compared to other flow channels such as 51u (“small hole’)” and as such does not operate as a throttle.  However, as detailed above, the through hole 22e is smaller than the another flow channel which is inside the valve body as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746